Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy et al (US 2018/0079023) in view of Enyedy et al (US 2016/0067809) and Dennis (US 2015/0273607).

Enyedy ‘023 discloses, regarding claim 1, A welding-type power system (440), comprising: an engine (425) configured to drive an electric generator (606, 608) to provide a first power output; an energy storage device (430) to provide a second power output; and a controller (614) configured to: receive one or more control signals to provide a total power output to at least one of a welding-type output or an auxiliary type output (paragraph [0034]); determine proportional values for the first power output and the second power output that add up to the total power output based on a power demand signal that indicates a contribution of the first power output and the second power output (paragraph [0034] The either the first power output or the second power output may be zero with the other power output being 100% and still meet the limitations of the claim. Tandem operation includes combining power from the engine and the energy storage device); control the engine to adjust speed based on the first power output value (paragraph [0045]-[0046]); and control a connection from the energy storage device to provide the second power output to the welding-type output based on the second power output value (paragraph [0034)).

Enyedy ’023 fails to disclose a sensor to monitor a characteristic of the battery, receive the monitored characteristic, and generate an operational profile based on usage trends associated with the stored
characteristic; determine proportional values for the first power output and the second power output that add up to a total power output based on the operational profile.

Enyedy ‘809 discloses monitoring the battery via monitor 582 (See Paragraph [0033]), the characteristic collected via the monitoring device must be stored in a memory as they are referred to as data in Paragraph [0036]) the activity history of the device is monitored and a profile is generated so that operation within environmental constraints may be abided by. (See Paragraphs [0035] and [0039]. The battery/engine ratio may be selected to meet environmental constraints. It should be noted that the reference states “Alternatively, a battery source can be present for the operation and function of welder 400 (e.g., starting motor 413, illuminate and power controls) but which is not leveraged for welding operations.” However this is an alternative embodiment and the reference also states “In embodiments, welder 400 can be a hybrid welder and includes an energy storage device for hybrid welding” (See Paragraphs [0026] and [0027]) It would have been obvious to adapt Enyedy in view of Enyedy to provide the sensor to monitor a characteristic of the battery, receive the monitored characteristic, and generate an operational profile based on usage trends associated with the stored characteristic; determine proportional values for the first power output and the second power output that add up to a total power output based on the operational profile for determining the appropriate ratio for engine/battery usage to conform to environmental constraints based on the history of the usage of the device.

Enyedy ’023 fails to disclose the user interface comprises a selector for input of the contribution based on a target engine operating efficiency value and a remaining target life of the energy storage device and wherein engine operating efficiency is based on engine speed, temperature, fuel consumption, or total time in operation.

Enyedy ‘809 discloses the monitoring component monitors parameters such as temperature, speed, maintenance status, battery health which is determined by the percentage of service life remaining, percentage original charge, serviceable/unserviceable cell ratio, and other relative or absolute measure of battery health. (See Paragraph [0033]) It would have been obvious to adapt Enyedy ’023 in view of Enyedy ‘809 to provide the input contribution being based on engine speed, temperature, fuel consumption, or total time in operation for controlling the engine/battery ratio at the appropriate rate based on the current status of how the welding device is functioning. 

Dennis discloses a controller for monitoring the remaining energy life of the energy storage device and starts the engine when the power level of the battery falls below a predetermined threshold. (See Claim 51).

It would have been obvious to adapt Enyedy ‘023 in view of Dennis to provide the determine a power demand signal based on a remaining target life of the energy storage device for starting the engine when the battery power level falls below a threshold in order to maintain appropriate welding output.

Regarding claim 2, the control panel 406 allows settings to be configured by input from a user. (See Paragraph [0031]) Regarding claim 8, the controller 614 adjusts the first power output or the second output based on the target output of the welding operation, or the auxiliary power source. (See Paragraph [0045]) Enyedy ‘809 discloses regarding claims 3, 4, and 6-7, the monitoring component monitors parameters such as temperature, speed, maintenance status, battery health which is determined by the percentage of service life remaining, percentage original charge, serviceable/unserviceable cell ratio, and other relative or absolute measure of battery health. (See Paragraph [0033]) It would have been obvious to adapt Enyedy ’023 in view of Enyedy ‘809 to provide the input contribution being based on engine speed, temperature, fuel consumption, or total time in operation for controlling the engine/battery ratio at the appropriate rate based on the current status of how the welding device is functioning. Regarding claims 9 and 10, the total power combined output is greater than the power output of either the generator or the storage device. Regarding claim 11, it would have been obvious to use a fuel cell as this is an obvious variant for a battery in an energy storage system.
Allowable Subject Matter
Claims 5, 12, 14-20 are allowed.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/22/2022